Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed June 28, 2021.  Applicant’s response to restriction requirement of April 30, 2021 has been entered.
	Claims 71 to 90 are currently pending. Claim 77 has been withdrawn from consideration by Applicants’ amendment filed on June 28, 2021. No claims were amended, canceled or newly added. 
Applicant’s election without traverse of Group I, i.e., claims 71-76, drawn to a fusion polypeptide comprising a viral self-cleaving polypeptide in Applicants’ response filed on June 28, 2021 is acknowledged.  
	Upon further consideration the Examiner has  withdrawn the restriction requirement in relation to Group I, e.g., claims 71-76, and Group II, claims 77-82, directed to a  polynucleotide  comprising encoding a fusion polypeptide comprising a viral self-cleaving polypeptide, a vector comprising said polynucleotide and a cells comprising said vector, as examination of both Groups I and II together does not represent undue burden.  
Claims 83-90 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement is still deemed proper and made Final. 
Therefore, claims 71-82 are currently under examination to which the following grounds of rejection are applicable.

Priority
This application claims priority as a CON of 14/608,098 filed on January 28, 2015 (now U.S. Patent 10,428,142) which is a CIP of PCT/US2014/047852 filed on July 23, 2014. Applicant’s claim for the benefit of a prior-filed parent provisional applications 61/934,092, filed on January 31, 2014 and 61/859,697 filed on July 29, 2013  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

    PNG
    media_image1.png
    367
    674
    media_image1.png
    Greyscale
The disclosure of the prior-filed application, 61/859,697 filed on July 29, 2013, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Specifically, 61/859,697 does not support claim 71, wherein the second polypeptide comprising a scFv also comprises a CD4 transmembrane domain. Rather, provisional 61/859,697 provides support for a  second polypeptide comprising a scFv that is secreted or administered (see Fig. 2 of 61/859,697). Support for the recitation in claim 71 of  (c) “a second polypeptide comprising a single chain antibody variable region (scFv) that binds CD19 or B cell maturation antigen (BCMA), FKBP12 multimerization domain polypeptide, and a CD4 transmembrane domain” is found at least in Figure 1I of provisional 61/934,092 filed on January 31, 2014. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.
Thus, the earliest possible priority for claim 71 of the instant application is January 31, 2014.
Specification
Cross-Reference to Related Application.
The disclosure is objected to because the cross-reference to related application on the first page of the specification filed on 8/14/2019 required to be updated with the now U.S. Patent  10,428,142. Appropriate correction is required.
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 06/28/2021, and 01/23/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 107 individual references, representing thousands of pages of publications and other
documents. Accordingly, the information disclosure statements have been considered by the
examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 71-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent 10,287,354 in view of Donnelly et al., (2001;  J Gen Virol. pp. 1027-1041; of record IDS filed on 1/23/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of U.S. Patent 10,428,142.
Claim 1 of the ‘354 Patent is directed to an isolated non-natural cell comprising: 
(a) a first nucleic acid molecule encoding a first fusion protein comprising a first multimerization domain comprising an FRB T2098L polypeptide, a CD8a transmembrane domain, a costimulatory domain of 4-1BB, and an actuator domain of CD3, wherein the first multimerization domain localizes extracellularly when the first fusion protein is expressed; and 
(b) a second nucleic acid molecule encoding a second fusion protein comprising a binding domain comprising a single chain antibody variable region (scFv) specific for CD19 or B cell maturation antigen (BCMA), a second multimerization domain comprising an FKBP12 polypeptide, and a CD4, a CD154 or a CD71 transmembrane domain, 
wherein the second multimerization domain localizes extracellularly when the first fusion protein is expressed; wherein the first fusion protein and the second fusion protein are each expressed as separate fusion proteins and form a polypeptide complex on the non-natural cell surface in the presence of a bridging factor, rapalog AP21967; and wherein the bridging factor is associated with and disposed between the first and second multimerization domains.

Claim 78 of the instant invention is directed to a vector comprising a polynucleotide encoding a fusion polypeptide comprising from 5' to 3':
(a) a first polypeptide comprising an FRB T2098L multimerization domain polypeptide, a CD8a transmembrane domain, a 4-lBB costimulatory domain, and a CD3~ actuator domain;
(b) a viral self-cleaving polypeptide; and
(c) a second polypeptide comprising a single chain antibody variable region (scFv) that binds CD19 or B cell maturation antigen (BCMA), FKBP12 multimerization domain polypeptide, and a CD4 transmembrane domain.
Claim 82 further limits claims 78 to a non-natural cell comprising the vector of claim 78. 

All non-natural cells require treating the cells with a first nucleic acid molecule encoding a first a first polypeptide comprising an FRB T2098L multimerization domain polypeptide, a CD8a transmembrane domain, a 4-lBB costimulatory domain, and a CD3~ actuator domain and a second nucleic acid molecule encoding a first a second polypeptide comprising a second polypeptide comprising a single chain antibody variable region (scFv) that binds CD19 or B cell maturation antigen (BCMA), FKBP12 multimerization domain polypeptide, and a CD4 transmembrane domain.
The instant claims differ from claim 1 by requiring in the nucleic acid molecule encoding the first and second polypeptides a nucleic acid sequence encoding a viral self-cleaving polypeptide. 
Before the effective filing date of the claimed invention, Donnelly et al., discloses a multigene expression system based on based on 2A self-cleaving peptide (2A), which regulates the simultaneous expression and cleavage of two gene targets GUS and GFP2A in vitro and in all eukaryotic expression systems. 
Therefore, in view of the benefits of co-expressing two target heterologous proteins in eukaryotic systems from a single open reading frame by  inserting the nucleotide sequence of the FMDV 2A between GFP and GUS, it would have been prima facie obvious for one of ordinary skill in the art, to modify the first nucleic acid molecule and second nucleic acid molecule as recited in  claim 1 of the ‘142 Patent to arrive at the instantly claimed invention. 
***
Claims 71-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent 10,196,444 in view of Donnelly et al., (2001;  J Gen Virol. pp. 1027-1041; of record IDS filed on 1/23/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of U.S. Patent 10,196,444.
Claim 1 of the ‘444 Patent is directed to an isolated non-natural cell comprising: 
 (a) a first nucleic acid molecule encoding a first fusion protein comprising a first multimerization domain, a transmembrane domain, and an actuator domain, wherein the first multimerization domain localizes extracellularly when the first fusion protein is expressed; and 
(b) a second nucleic acid molecule encoding a second fusion protein comprising a secretion signal, a binding domain that comprises a single chain antibody, a receptor ectodomain, or a ligand, and a second multimerization domain, wherein the second fusion protein localizes extracellularly when expressed; 
wherein a bridging factor promotes the formation of a polypeptide complex on the non-natural cell surface with the bridging factor associated with and disposed between the multimerization domains of the first and second fusion proteins.

Claim 78 of the instant invention is directed to a vector comprising a polynucleotide encoding a fusion polypeptide comprising from 5' to 3':
(a) a first polypeptide comprising an FRB T2098L multimerization domain polypeptide, a CD8a transmembrane domain, a 4-lBB costimulatory domain, and a CD3~ actuator domain;
(b) a viral self-cleaving polypeptide; and
(c) a second polypeptide comprising a single chain antibody variable region (scFv) that binds CD19 or B cell maturation antigen (BCMA), FKBP12 multimerization domain polypeptide, and a CD4 transmembrane domain.
Claim 82 further limits claims 78 to a non-natural cell comprising the vector of claim 78. 
The instant claims differ from claim 1 of the ‘444 Patent by requiring in the nucleic acid molecule encoding the first and second polypeptides a nucleic acid encoding a viral self-cleaving polypeptide. Additionally, the claimed first and second polypeptides of the invention are species of the first and second fusion proteins as recited in claim 1 of the ‘444 Patent.
Before the effective filing date of the claimed invention, Donnelly et al., discloses a multigene expression system based on based on 2A self-cleaving peptide (2A), which regulates the simultaneous expression and cleavage of two gene targets GUS and GFP2A in vitro and in all eukaryotic expression systems. 
Therefore, in view of the benefits of co-expressing two target heterologous proteins in eukaryotic systems from a single open reading frame by inserting the nucleotide sequence of the FMDV 2A between GFP and GUS, it would have been prima facie obvious for one of ordinary skill in the art, to modify the first nucleic acid molecule and second nucleic acid molecule as recited in  claim 1 of the ‘444 Patent to arrive at the instantly claimed invention. 
***
Claims 71-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent 10,457,731 in view of Donnelly et al., (2001;  J Gen Virol. pp. 1027-1041; of record IDS filed on 1/23/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of U.S. Patent 10,457,731.
Claim 1 of the ‘731 Patent is directed to an isolated non-natural cell comprising: 
(a) a first exogenous polynucleotide encoding a first fusion protein comprising a first multimerization domain, a first transmembrane domain, and an actuator domain, wherein the first multimerization domain localizes extracellularly when the first fusion protein is expressed; and 
(b) a second exogenous polynucleotide encoding a second fusion protein comprising a secretion signal; a binding domain that comprises a single chain antibody, a receptor ectodomain, or a ligand; a second multimerization domain; and a second transmembrane domain, wherein the binding domain and the second multimerization domain localizes extracellularly when expressed; 
wherein a bridging factor promotes the formation of a polypeptide complex on the non-natural cell surface with the bridging factor associated with and disposed between the multimerization domains of the first and second fusion proteins.

Claim 78 of the instant invention is directed to a vector comprising a polynucleotide encoding a fusion polypeptide comprising from 5' to 3':
(a) a first polypeptide comprising an FRB T2098L multimerization domain polypeptide, a CD8a transmembrane domain, a 4-lBB costimulatory domain, and a CD3~ actuator domain;
(b) a viral self-cleaving polypeptide; and
(c) a second polypeptide comprising a single chain antibody variable region (scFv) that binds CD19 or B cell maturation antigen (BCMA), FKBP12 multimerization domain polypeptide, and a CD4 transmembrane domain.
Claim 82 further limits claims 78 to a non-natural cell comprising the vector of claim 78. 

The instant claims differ from claim 1 of the ‘731 Patent by requiring in the nucleic acid molecule encoding the first and second polypeptides a nucleic acid encoding a viral self-cleaving polypeptide. Additionally, the claimed first and second polypeptides of the invention are species of the first and second fusion proteins as recited in claim 1 of the ‘731 Patent.
Before the effective filing date of the claimed invention, Donnelly et al., discloses a multigene expression system based on based on 2A self-cleaving peptide (2A), which regulates the simultaneous expression and cleavage of two gene targets GUS and GFP2A in vitro and in all eukaryotic expression systems. 
Therefore, in view of the benefits of co-expressing two target heterologous proteins in eukaryotic systems from a single open reading frame by  inserting the nucleotide sequence of the FMDV 2A between GFP and GUS, it would have been prima facie obvious for one of ordinary skill in the art, to modify the first nucleic acid molecule and second nucleic acid molecule as recited in  claim 1 of the ‘731 Patent to arrive at the instantly claimed invention. 
Provisional Double Patenting 
Claims 71-82 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 159-199 of  U.S. Application 16/573,254 in view of Lucas et al., (US Pub 2012/0100160). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of U.S. Application 16/573,254.
Claim 159 of ‘254 is directed to:
A fusion polypeptide comprising from 5’ to 3’: 
(a) a first polypeptide comprising a first secretion signal, a first multimerization domain, a first transmembrane domain, and an actuator domain; 
(b) a viral self-cleaving polypeptide; and 
(c) a second polypeptide comprising a second secretion signal; a binding domain that comprises a single chain antibody, a receptor ectodomain, or a ligand; a second multimerization domain; and a second transmembrane domain.
Claim 71 of the instant invention is directed to fusion polypeptide comprising from 5' to 3':
(a) a first polypeptide comprising an FRB T2098L multimerization domain polypeptide, a CD8a transmembrane domain, a 4-lBB costimulatory domain, and a CD3~ actuator domain;
(b) a viral self-cleaving polypeptide; and
(c) a second polypeptide comprising a single chain antibody variable region (scFv) that binds CD19 or B cell maturation antigen (BCMA), FKBP12 multimerization domain polypeptide, and a CD4 transmembrane domain.

Claim 159 of the ‘254 is broadly directed to a first polypeptide and to a second polypeptide. The instant claims are species or sub-genus of the claims of ‘254 and anticipate the claimed genus in the ‘254. 
Additionally, the claims of ‘254 differ from the instant claims by requiring a first secretion signal and a second secretion signal.  However, addition of a secretion signal to a fusion protein so that the fusion protein is secreted from a cell was routine and well known in the art as evidenced by the teachings of Lucas (paragraphs [0011; [0052]), such that it would have been obvious to add a secretion signal to the first and/or second fusion protein depending on the experimental design. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 71-75 and 77-82 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al (WO201412726;  claims the priority date of 15.02.2013, of record IDS filed on 1/23/2020; citations are from U.S. Pub.2016/0185862) in view of Donnelly et al., (2001;  J Gen Virol. pp. 1027-1041; of record IDS filed on 1/23/2020), Grunberg et al., (2010; Nucleic Acids Research, pp.  2645–2662; of record) and further in view of Klemm et al., (1998;   Annu. Rev. Immunol. Pp. 569–92) and Brogdon et al (US Patent 10,287,354; claiming priority to provisional 61/919,588 filed on Dec 20, 2013; Figure 5) . 
Regarding claims 71, 77 and 78 and 82, Wu et al., discloses a chimeric antigen receptor comprising a binding domain, transmembrane domain, intracellular domain and a multimerisation domain, the oligomerisation activated by a dimerizer (paragraphs [0004][0064]). Specifically,  Wu et al., teaches a CAR comprising: (a) a first polypeptide and (b) a second polypeptide; wherein: 
(b) the second polypeptide comprising: i) a CD8 beta derived transmembrane domain (paragraph [0095]),  ii) a second member of the dimerization pair (e.g., the dimerizer-binding pair); and  iii) an intracellular signaling domain (paragraphs [0066]), wherein the intracellular signaling domain comprises an immunoreceptor tyrosine-based activation motif (ITAM)-containing intracellular signaling polypeptide (paragraph [0069]) comprising a co-stimulatory domain 4-1BB (CD137) (paragraph [0103]) and signaling domain and CD3Z (CD3 zeta) (paragraph [0166]), falling within the scope of  claim 71 (a) “a first polypeptide comprising a first multimerization domain polypeptide, a CD8 α membrane domain, a  4-1BB costimulatory domain, and a CD3                        
                            δ
                        
                     actuator domain”; and 

    PNG
    media_image2.png
    189
    147
    media_image2.png
    Greyscale
(a) a first polypeptide comprising; i) a single chain Fv (scFv) that binds CD19 (paragraphs [ [0081], ii) a first modulatory domain; iii) a first member of a dimerization pair and iv) a CD4 transmembrane domain interposed between the member of a specific binding pair (e.g., an antigen-binding domain) and the modulatory domain (paragraphs [0065][0095]); wherein a dimerizer-binding pair of a subject CAR is derived from an FKBP and FRB dimerizer-binding pair, e.g.,  FKBP and FKBP-rapamycin associated protein (FRB), including FK506 binding protein (FKBP) (paragraphs [0121];[0132][0291]); falling within the scope of claim 71 (c) “a second polypeptide comprising a single chain antibody variable region (scFv) that binds CD19 or B cell maturation antigen (BCMA), FKBP12 multimerization domain polypeptide, and a CD4 transmembrane domain” (see, for example, Figure 15, pair 197+206);
Moreover, Wu et al., discloses “a nucleotide sequence encoding the first and/or the second polypeptide of a heterodimeric, conditionally active CAR” (paragraphs [0198]; [0211])[emphasis added]), wherein “nucleotide sequences encoding the two polypeptides can be cloned in the same or separate vectors.”  (paragraph [0208]) [emphasis added]), and cells genetically modified with said vectors (paragraph [0048]-[0051]). 
Wu et al., also discloses linkers between any two adjacent domains (paragraphs [0096]-[0099]), including linkers such as GS linkers (paragraph [0088]). .
Wu does not teach: (i)  a viral-self cleaving polypeptide; (ii) a first multimerization domain of FRB T2098L (e.g., species of FRB), and a second multimerization domain of FKBP12 (e.g., species of FKBP),  (iii)  the  FK506 binding protein (FKBP) and FKBP that are  extracellular.
However, before the effective filing date of the claimed invention, placement of a nucleotide sequence encoding a viral-self-cleaving polypeptide to separate two polypeptides encoded by a single recombinant vector having a single open reading frame under the control of the same promoter was well-known in the art as evidenced by the art of Donnelly et al. The author discloses a multigene expression system based on 2A self-cleaving peptide (2A), which regulates the simultaneous expression and cleavage of two gene targets GUS and GFP2A to generate  two separate polypeptides in vitro and in all eukaryotic expression systems (abstract).
In view of the benefit of obtaining two separate heterologous polypeptides expressed from a  single, long, open reading frame,  it would have been prima facie obvious for one of ordinary skill in the art to introduce a nucleic acid encoding a viral-self-cleaving polypeptide  between the nucleotide sequences encoding a first and second polypeptide of Wu et al.  A skilled artisan would have had a reasonable expectation of success as controlling gene vector expression from a single reading frame using a viral-self-cleaving polypeptide  between to generate two separate polypeptides was known in the art before the effective filing date of the claimed invention.
Regarding a first multimerization domain of FRB T2098L (e.g., species of FRB), and a second multimerization domain of FKBP12 (e.g., species of FKBP), Grunberg et al., designs a synthetic protein networks from modular protein–protein or protein–peptide interactions utilizing the rapamycin induced binding of FRB (T2098L) to FKBP12 (FK506 binding protein). Specifically, a FRB variant of the wild type FRB from human mTOR with mutation T2098L was generated. This single mutation allows to trigger the FKBP12:FRB interaction with a nontoxic rapamycin derivative, AP21967, and is supposed to have little effect on rapamycin binding (page 2656, col. last paragraph, bringing to col. 2, first paragraph). 
In view of the benefits of using the nontoxic rapamycin derivative, AP21967, it would have been prima facie obvious for one of ordinary skill in the art to select AP21967 as the bridging factor, and  FRB T2098L as the binding partner of  FKBP12  in the FKBP and FKBP-rapamycin associated protein (FRB) of Wu et al., with a reasonable expectation of success, particularly because Grunberg et al., successfully demonstrates  drug-induced interaction between FKBP12 and FRB T2098L under the control of  nontoxic rapamycin derivative, AP21967.

    PNG
    media_image3.png
    310
    235
    media_image3.png
    Greyscale
In relation to the dimerization domain FK506 binding protein (FKBP) and FKBP extracellularly to activate intracellular domains, the prior art of Klemm et al. teaches that activation of intracellular signaling domains via dimerization of extracellular domains was well-known in the art, including activation of  B and T cell antigen receptors via dimerization of the extracellular antigen recognition domains (pages 577-579). In fact, prior art of Brogdon illustrates  in Figure 5, activation of an heterodimeric CAR by a dimerizing agent binding a  first member of a dimerization pair placed upstream the transmembrane domain of the first polypeptide and a second member of a dimerization pair placed  upstream the transmembrane domain of the second polypeptide.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the nucleic acid molecule encoding the first and second polypeptides of Wu et al., wherein the FKBP and FRB dimerizer-binding pair is located intracellularly according to the teachings of Klemm and Brogdon to localize  the FKBP and FRB dimerizer-binding pair extracellularly for dimerization of extracellular domains to activate intracellular domains of the host cell. A skilled artisan would have had a reasonable expectation of success as dimerization of extracellular domains of many cell surface receptors to induce activation of the intracellular domains was routine and well known in the art before the effective filing date of the claimed invention.
Regarding claims 72-74, Donnelly et al., teaches  the 2A/2B cleavage of foot-and-mouth disease virus  (FMDV) 2A  aphtho- and cardiovirus 2A polyproteins mediated by their 2A proteins 'cleaving' at their own C termini (abstract), reading on a viral 2A polypeptide of FMDV aphthovirus.  
	Regarding claim 75, Wu et al., teaches the anti-CD 19 scFv (paragraph [0301] of the published application). 
	Regarding claims 79-81, Wu et al., teaches suitable viral vectors such as retroviral vectors and lentiviral vectors (paragraphs [0208]-[0210]).
****
Claim 76 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al (WO201412726;  claims the priority date of 15.02.2013, of record IDS filed on 1/23/2020; citations are from U.S. Pub.2016/0185862) in view of Donnelly et al., (2001;  J Gen Virol. pp. 1027-1041; of record IDS filed on 1/23/2020), Grunberg et al., (2010; Nucleic Acids Research, pp.  2645–2662; of record) and further in view of Klemm et al., (1998;   Annu. Rev. Immunol. Pp. 569–92) and Brogdon et al (US Patent 10,287,354; claiming priority to provisional 61/919,588 filed on Dec 20, 2013; Figure 5) as applied to claims 71-72 above, and further in Dotti et al (US Pub 2016/0017302).
The Wu et al. reference is relied upon for the reasons discussed supra. In particular,  Wu et al., teaches the anti-CD 19 scFv (paragraph [0301] of the published application)
The Donnelly et al. reference is relied upon for the reasons discussed supra. 
The Klemm et al. reference is relied upon for the reasons discussed supra. 
The Brogdon et al. reference is relied upon for the reasons discussed supra. 
Wu and the combined cited references do not teach an anti-BCMA.
Dotti et al., discloses CARs comprising a scFv derived from the antigen-binding region of a monoclonal antibody), an extracellular spacer/hinge region, a transmembrane domain and an intracellular signaling domain), wherein the scFv is specific for B cell maturation antigen.
It would have been prima facie obvious to substitute the anti-BCMA of Dotti for the CD-19 of Wu.  Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success as targeting the antigen-binding region of tumor cells with CARs comprising an  anti scFv was known in the art before the effective filing date of the claimed  invention.  

Conclusion
Claims 71-82 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633